Johnson, Judge:
The merchandise the subject of this action consists of laundry-soap in three grades, the “Grayson,” the “Gander,” and “30-30.” Each grade is-packed in boxes of 80 bars each. The entries covered by protests 126834-K,. 126833-K, and 126835-K were invoiced, entered, and appraised at a unit of an 18-kilo box, net packed. The entries covered by protests 125235-K and 125236-K were invoiced and entered at the same prices per box but appraised at units of a. *219case of “18 kilos net packed..” No appeals for a reappraisement were filed by the importers. The plaintiffs claim that the collector illegally reappraised the merchandise. Further, it is claimed that the liquidation by the collector is contrary to law in that the collector failed to liquidate according to the entered and appraised value per unit of quantity, to wit, a box or case containing 80 bars at the invoice price per case, unit value.
At the trial counsel for the plaintiffs contended that the rate of duty was figured by the collector in an arbitrary and illegal manner; that the soap was actually bought and sold on the per box basis of 80 bars each, as entered and appraised.
Two witnesses testified for the plaintiffs, the American buyer and the foreign-1 seller. Each of these witnesses testified that the soap was bought and sold in' units of a box of “so many pieces,” that is, 80 pieces to the box or case. All of the invoice and entry papers were admitted in evidence on behalf of the plaintiffs. The weight returned by the weigher was not shown to be erroneous.
Plaintiffs’ contention that the collector illegally appraised the merchandise when he took the total weight returned by the weigher and divided it into units of 18 kilos in order to assess duty upon such units at the ad valorem rate applicable thereto, is not in accordance with the facts as shown by the invoices. The unit of value was not “per case” or “per box” as claimed but rather “per 18 kilo case” or “per 18 kilo box.” In the two entries heretofore mentioned, where the unit value appeared upon the invoice as “per box,” the appraiser advanced the value by making a return of value at units of an 18-kilo box. In other words, the invoice prices, and the prices, as appraised, are in units of 18 kilos. Therefore, the collector was acting in accordance with law and with the value returned by the appraiser when he arrived at the total value of the shipment by dividing the net weight as returned by the weigher by the appraised unit of value, to wit, 18 kilos.
For the reasons stated judgment will be entered in favor of the Government.